DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              MARIA BROWN,
                                Appellant,

                                    v.

                         LOUIS VARRICCHIO,
                              Appellee.

                              No. 4D19-1534

                          [October 24, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Scott    Suskauer,      Judge;   L.T.    Case     No.
502017DR005935XXXXNB.

   Shannon McLin Carlyle and William D. Palmer of Florida Appeals,
Orlando, for appellant.

    Laura E. Kenney of the Law Office of Laura E. Kenney, P.A., Jupiter,
and Andrew A. Harris of Burlington & Rockenbach, P.A., West Palm Beach,
for appellee.

PER CURIAM.

   Affirmed.

WARNER, GROSS and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.